DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 1/17/19. It is noted, however, that applicant has not filed a certified copy of the TAIWAN TW108200931 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chan on 9/9/21.
The application has been amended as follows: 
In the Claims:
In claim 1, line 16 delete “sheet,” and insert therein - - sheet; - -.
In claim 1, line 21 delete “seat,” and insert therein - - seat; - -.
In claim 1, line 23 delete “space,” and insert therein - - space; - -.
In claim 1, line 24 delete “screen,” and insert therein - - screen; - -.
In claim 4, line 5 delete “space,” and insert therein - - space; - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a mobile phone screen protector device comprising each of a positioning seat, a positioning frame, an auxiliary adhesive sheet, a screen protector, and a scraper configured as claimed.
Peng et al. (U.S. Patent Application Publication 2014/0338829) (Figures 1 and 4-11 and Paragraphs 0027-0031) discloses a protective film installation apparatus, comprising a shoe (30), a backing sheet (42), a release liner (44), a protective film (46), and a blade or squeegee (50); the shoe having a rectangular body, one short side of the shoe being provided with a first raised portion (31), another opposite short side of the shoe being provided with a second raised portion (36), the shoe having a slot (35) between the first raised portion and the second raised portion, the slot being configured to accommodate and position a device (10) with a screen facing upward, the first raised portion being higher than the second raised portion; the protective film being positioned to an underside of the release liner; the backing sheet, the release liner, and the protective film being positioned together; the backing sheet, the release liner, and the protective film being confined to be above the slot; the backing sheet, the release liner, and the protective film being inclined at an angle relative to the screen; the protective film corresponding to the screen but not touching the screen; the blade or squeegee being configured to press and scrape against the backing sheet from an edge of the second raised portion toward an edge of the first raised portion so that the screen protector is adhered to the screen in an oblique manner.  Peng fails to teach or suggest at least a positioning frame and thus, fails to teach or suggest at least the positioning frame having a central hole corresponding to the screen of a mobile phone; the positioning frame being in a rectangular shape having a first short side and a second short side; an auxiliary adhesive sheet being adhered and positioned to an underside of the positioning frame, the auxiliary adhesive sheet having a first adhesive portion attached to an underside 
Hashimoto (JP 2003-311842 and see also the machine translation) (Figures 1-6 and Paragraphs 0017-0022) discloses a film sticking apparatus, comprising a main frame (6), an elastic thin plate (1), a slightly adhesive tape (2), an adhesive film (5), and a rubber roller (9); the main frame having a rectangular body, the main frame being provided with a first raised portion (40), the main frame being provided with a second raised portion (20), the main frame having a formwork (8) between the first raised portion and the second raised portion, the formwork being configured to accommodate and position a touch panel main body (7), the first raised portion being higher than the second raised portion; the elastic thin plate having a film set punching frame (3), the elastic thin plate being in a rectangular shape having a first short side and a second short side to be placed over the first raised portion and the second raised portion; the adhesive film being adhered and positioned to an underside of the slightly adhesive tape; the elastic thin plate, the slightly adhesive tape, and the adhesive film being positioned and adhered together; the elastic thin plate, the slightly adhesive tape, and the adhesive film being inclined at an angle relative to the touch panel main body; the roller being configured to press against the elastic thin plate from the second raised portion toward the first raised portion.  Hashimoto fails to teach or suggest at least an auxiliary adhesive sheet being adhered and positioned to an underside of a positioning frame (rather Hashimoto teaches the slightly adhesive tape is adhered and positioned to an upper side/an opposite side of the elastic thin plate for adhering the 
Peng (U.S. Patent Application Publication 2017/0190160) (Figures 2 and 11-17 and Paragraphs 0023-0026) discloses a frame having a hole for aiding in screen protector application comprising a frame (10), a screen protector (20), and a useful tool the useful tool being configured to press against the screen protector through the hole.  Peng fails to teach or suggest at least the frame is a positioning frame as claimed and further fails to teach or suggest a positioning seat, an auxiliary adhesive sheet, and a scraper as claimed.  
Choung et al. (U.S. Patent Application Publication 2020/0368974) (Figures 1, 3A-3C, and 10B and Paragraphs 0030 and 0038-0042) discloses a device for attaching protection film of an electronic device comprising a fixing tray (110), a protective film (300), and a roller unit (130); the fixing tray having one short side provided with a first raised portion (116) and another opposite short side provided with a second raised portion (113), the tray having a seating portion (111) between the first raised portion and the second raised portion, the seating portion being configured to accommodate and position a device (200) with a screen facing upward, the first raised portion being higher than the second raised portion; the protective film being confined to be above the seating portion; the protective film being inclined at . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746